Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 6, 7 of US Patent 10,609,592.
Regarding claim 21, 28, 35, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 21
‘592 patent Claim 1
A controller, comprising: an interface circuit configured to communicate with one or more electronic devices; a processor coupled to the interface circuit; and memory, coupled to the processor, which stores program instructions, wherein, when executed by the processor, the program instructions cause the controller to 


pre-calculating processing parameters for packets in a data flow;

storing the pre-calculated processing parameters in the memory;
receiving a given packet in a data flow on an input port;
receiving a given packet in the data flow on an input port;
processing the given packet using pre-calculated processing parameters, stored in the memory, for the packets in the data flow, wherein the pre-calculated processing parameters correspond to information associated with the data flow;
processing the given packet by accessing the pre-calculated processing parameters stored in the memory based on information associated with the data flow, wherein processing the given packet comprises modifying information in a header of the given packet based on one or more of the pre-calculated processing parameters;
and after the processing, transmitting the given packet on an output port, wherein the given virtual machine maintains a fixed inter-packet time between packets in the data flow, so that the inter-packet time between the packets at the input port equals the inter-packet time between the packets at the output port.
and after the processing, transmitting the given packet on an output port, wherein the given virtual machine maintains a fixed inter-packet time between packets in the data flow, so that the inter-packet time between the packets at the input port equals the inter-packet time between the packets at the output port


As can be seen by the above claim comparison, claim 1 of ‘592 recites a substantially similar variation of claim 21 of the instant application; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 22, 29, 36 although the conflicting claims are not identical, they are not patentably distinct from each other:

‘592 patent Claim 2
wherein the given virtual machine is executed by a preconfigured number of cores in the processor.
wherein the given virtual machine is executed by a preconfigured number of cores in the processor.


Regarding claim 23, 30, 39 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 23
‘592 patent Claim 3
wherein the pre-calculated processing parameters are based at least in part on one or more link performance metrics.
wherein the pre-calculated processing parameters are based on one or more link performance metrics.


Regarding claim 24, 31, 37 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 24
‘592 patent Claim 4, 1
wherein the pre-calculated processing parameters specify modifications to the packets in the data flow for use in subsequent processing of the packets the data flow.
wherein the pre-calculated processing parameters are calculated at a beginning of the data flow (claim 1, wherein processing the given packet comprises modifying information in a header of the given packet based on one or more of the pre-calculated processing parameters;)


Regarding claim 25, 32, 40 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 25
‘592 patent Claim 1
wherein processing the given packet comprises modifying information in a header of the given packet based at least in part on one or more of the precalculated processing parameters.
wherein processing the given packet comprises modifying information in a header of the given packet based on one or more of the pre-calculated processing parameters;


Regarding claim 26, 33, 38 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 26
‘592 patent Claim 6

wherein the pre-calculated processing parameters comprise at least one of: an encapsulation parameter, a quality-of-service parameter, or a priority parameter.


Regarding claim 27, 34 although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 27
‘592 patent Claim 7
wherein the processing in the given virtual machine is implemented using multiple parallel pipelines, so that multiple packets in the data flow are processed concurrently.
wherein the processing in the given virtual machine is implemented using multiple parallel pipelines, so that multiple packets in the data flow are processed concurrently.


Claim Objections
Claim(s) 24, 31, 37 objected to because of the following informalities:  The claim(s) recites “processing of the packets the data flow” which appears to be missing “in”.  Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vincent et al. (US 2014/0181818) discloses optimization of packet processing by delaying a processor from entering an idle state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467